PER CURIAM
Defendant appeals her convictions on four counts of telephonic harassment, ORS 166.090, arguing that the trial court erred in accepting her waiver of her right to counsel without discerning whether defendant understood the dangers of self-representation. The state concedes that the trial court did not engage in a colloquy with defendant to address the risks of self-representation or the benefits of having an attorney. We accept the state’s concession as well founded. See State v. Meyrick, 313 Or 125, 133, 831 P2d 666 (1992) (explaining the need for a trial court to ensure that the defendant “understand[s] the risks of self-representation”).
Reversed and remanded for new trial.